SUPPLEMENTAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action supersedes the Office action filed 8/13/21 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a dual frequency HF-UHF RFID integrated circuit which includes a power supply having an HF branch, a UHF branch and a supply line; the HF branch comprises an HF rectifier and a linear voltage regulator; the HF rectifier is configured to be connected to a resonance circuit formed by a HF antenna-coil and a resonance capacitor; the HF rectifier is connected to the linear voltage regulator; the UHF branch includes a UHF rectifier and a shunt voltage regulator; the UHF rectifier has a charge pump and is configured to be connected to a UHF antenna; the UHF rectifier is connected to the shunt voltage regulator; the linear voltage regulator and the shunt voltage regulator are both connected to the supply line of the power supply, in order to have both incoming HF and UHF electromagnetic fields received by the HF resonance circuit and the UHF antenna can be used, possibly simultaneously, for supplying power to the integrated circuit, which allows for the integrated circuit to operate in several different powering scenarios without the use of involved electronic components, thereby reducing the cost of the integrated circuit and
also reducing the overall power loss in the circuit, such as powering the dual frequency HF-UHF RFID integrated circuit (only) by HF electromagnetic fields received by the resonance circuit, powering the dual frequency HF-UHF RFID integrated circuit (only) by UHF electromagnetic fields received by the UHF antenna, and powering the dual frequency HF-UHF RFID integrated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876